ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_01_EN.txt. 444

SEPARATE OPINION OF JUDGE NAGENDRA SINGH

While I have voted for the jurisdiction of the Court on both counts,
namely under the Optional Clause of Article 36, paragraphs 2 and 5, of the
Statute of the Court, as well as under Article 36, paragraph 1, of the Statute
on the basis of Article XXIV, paragraph 2, of the Treaty of Friendship,
Commerce and Navigation of 21 January 1956, I have felt all along in those
proceedings that the jurisdiction of the Court resting upon the latter,
namely the Treaty, provides a clearer and a firmer ground than the juris-
diction based on the former, that is, the Optional Clause. The reasons are
obvious, ‘since the acceptance of the Court’s jurisdiction by both the
Applicant, Nicaragua, and the Respondent, the United States, presents
several legal difficulties to be resolved and in respect of which there is room
for differing views. For example, there are the problems of the “imperfect”
acceptance of thejurisdiction by Nicaragua ; and of the certainly unwilling
response from the United States as revealed by its Declaration of 6 April
1984 intended to bar the Court’s jurisdiction in relation to any dispute with
any Central American State for a period of two years. Furthermore, there is
also the plea of multilateral treaty reservation of the United States, as well
as the question of reciprocity in relation to six months’ notice of termi-
nation stipulated in the United States Declaration of 14 August 1946. The
Court’s consideration of all these legal obstacles to its own jurisdiction
under the Optional Clause has been both thorough and careful, and I do
agree with the Court’s finding, but it does represent one way of looking at
the picture and of interpreting the legal situation. There could, therefore,
also be the rival way of looking at it, and hence my preference for basing
the Court’s jurisdiction on Article XXIV, paragraph 2, of the Treaty of
Friendship, Commerce and Navigation of 1956. This, for me, takes priority
on an overall consideration of the case at this stage, when the Court is
solely concerned about its own jurisdiction in the matter. Though there are
certain objections raised by the United States to the application of Article
XXIV of that Treaty, they are not of such gravity as to bar the jurisdiction
of the Court on any clear or categorical basis. The Court has effectively and
adequately dealt with the United States objections of basing the Court’s
jurisdiction on that Treaty and hence it is not necessary for me to repeat
them here. I would, however, like to draw attention to the following aspects
which appear to merit mention, and provide the raison d’étre of this
opinion.

(i) The United States has asserted that under clause 1 of Article XXIV it
was necessary for Nicaragua to enter into negotiations and to make efforts
to adjust the dispute by diplomacy. The Respondent maintains that no

56
445 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NAGENDRA SINGH)

such efforts were ever made, and even though there were negotiations with
Nicaragua this dispute was never raised. It is therefore argued by the
United States that the mandatory provision of clause 1 of Article XXIV
has not been fulfilled and hence Nicaragua could not invoke the jurisdic-
tion of the Court under the Treaty. However, if the wording of the com-
promissory clause of the Treaty is examined, it would appear that nego-
tiations or representations affecting the operation of the present Treaty are
not prescribed as a condition precedent to invoking the jurisdiction of the
Court. The Treaty clearly states that if a party does choose to make
representations affecting the operation of the Treaty the other party is
obliged to “accord sympathetic consideration” and “afford adequate
opportunity for consultation”. However, it does not make it obligatory
that such representations must be made and negotiations on the matter
affecting the operation of the Treaty must take place before proceeding to
the Court. It would appear to be the intention that due weight should be
given to “sympathetic consideration” and “opportunity for consultation”
if a party were to make representations on a matter affecting the operation
of the Treaty. There is, however, no binding obligation to negotiate. The
above conclusion would appear to be clearly justified from the wording of
clause 1 of Article XXIV, which is reproduced below :

“Each Party shall accord sympathetic consideration to, and shall
afford adequate opportunity for consultation regarding, such repre-
sentations as the other Party may make with respect to any matter
affecting the operation of the present Treaty.” (Emphasis added.)

The second objection of the United States is that, in accordance with
subclause 2 of Article XXI, it is essential that the dispute must not have
been satisfactorily adjusted by diplomacy. In other words, resort to a
diplomatic move to settle the dispute would appear to be a condition
essential before submitting the case to the International Court of Justice.
Similarly, parties must not have agreed to settlement by some other pacific
means. Both these conditions appear to be satisfied because every effort
has been made to settle the dispute by diplomacy inasmuch as Nicaragua
has referred it to the Security Council. Furthermore, the dispute is before
the Contadora Group, which is essentially a diplomatic process to resolve
the problems of the area. In short, therefore, it could not be asserted that
the dispute has not been referred to diplomatic methods for settlement.
The United Nations Security Council is an organ which is essentially
engaged in diplomatic methods for settling disputes. It is also true that
neither the Contadora process nor the Security Council have been able to
resolve the dispute by diplomacy. Again, the Parties have not resorted to
any other pacific means for the settlement of the dispute. In the circum-
stances, the allegation made by the United States that Nicaragua in its
negotiations has never raised the application or interpretation of the
Treaty would appear to have no relevance to the jurisdiction of the Court

57
446 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NAGENDRA SINGH)

because negotiations have not been specifically prescribed as a sine qua non
for the Parties to proceed to the Court. There are several treaties which do
categorically specify negotiations as a condition precedent to resorting to
the International Court of Justice. For example, the Convention on the
Prevention and Punishment of Crimes against Internationally Protected
Persons of 1973 has the following jurisdictional clause. Article 13, para-
graph 1, of the Treaty is reproduced below :

“Any dispute between two or more States Parties concerning the
interpretation or application of this Convention which is not settled by
negotiation shali, at the request of one of them, be submitted to
arbitration. If within six months from the date of request for arbi-
tration the parties are unable to agree on the organization of the
arbitration, any one of those parties may refer the dispute to the
International Court of Justice by request in conformity with the
Statute of the Court.” (Emphasis added.)

In the aforesaid Treaty, which was cited by the United States in the United
States Diplomatic and Consular Staff in Tehran case (I.C.J. Reports 1980), it
would appear that the jurisdictional clause made negotiations an essential
condition before proceeding to arbitration ; and a lapse of six months from
the date of the request for arbitration a condition precedent to referring the
dispute to the International Court of Justice. The words “which is not
settled by negotiation” have the same importance as the words “not
satisfactorily adjusted by diplomacy” which occur in the 1956 Treaty of
Friendship, Commerce and Navigation. There is no reference to negotia-
tion in the Treaty under consideration. In the circumstances the conditions
necessary under Article XXIV for the case to be brought to the Interna-
tional Court of Justice have been fulfilled.

(ii) It is of course true that the field of the jurisdiction of the Court
conferred by the Treaty is restricted to and limited by the words “dispute
as to the interpretation or application of the present Treaty”. Thus Nica-
ragua would have to cite the specific articles and provisions of the Treaty of
1956 and demonstrate the point of dispute in order that the Court may
exercise jurisdiction in the matter. The Court has listed in the Judgment
(para. 82) the various articles of the Treaty which, according to Nicaragua,
have been violated by the military and paramilitary activities of the United
States. These articles need not be repeated here. However, it appears
essential to point out that there is in addition a specific provision, namely
Article XXI, which deals with items like the maintenance or restoration of
international peace and security or measures necessary to protect the
essential security interests of the Parties. The Court may well have to
consider at some stage whether Article XXI of the Treaty falls within the
purview of the Treaty or is excluded from it. Clause 1 of the said Article
reads as follows :

58
447 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NAGENDRA SINGH)

“The present Treaty shall not preclude the application of mea-
sures...

(c) regulating the production of or traffic in arms, ammunition and
implements of war, or traffic in other materials carried on directly
or indirectly for the purpose of supplying a military establish-
ment ;

(d) necessary to fulfil the obligation of a Party for the maintenance or
restoration of international peace and security, or necessary to
protect its essential security interests.”

It does appear necessary to ascertain the intention of the Parties to the
Treaty as to whether the application of measures under Article XXI of the
Treaty are excluded from or fall within the purview of the Treaty. As far as
Nicaragua is concerned, it is difficult to discern the intention because in
the Memorial it has not referred to Article XXI, and in the oral hearings
this Treaty has been invoked summarily in one line and not fully dealt with.
However, as far as the United States is concerned, it would appear that the
provisions of Article XXI, paragraph 1 (c) and (d), are excluded from the
purview of the Treaty. This would appear to be a legitimate conclusion to
draw from the Counter-Memorial of the Respondent (para. 179). How-
ever, in the oral hearings this Treaty was not mentioned at all by the United
States. It would appear that clause 1 of Article XXI of the Treaty is worded
rather ambiguously. It states “the present Treaty shall not preclude the
application of measures”, which in relation to subclauses (c) and (d) would
apply to obligations for the maintenance of international peace and secu-
rity or protection of essential security interests. The words “shall not
preclude the application of measures” would stand to mean that the
present Treaty shall permit the application of “necessary measures” and
therefore such measures would be within the purview of the Treaty ; at
least to the extent that there may obviously be a question whether or not
certain measures are, for example, truly “necessary” within the meaning of
paragraph (d). And what, furthermore, is intended by the qualifying term,
the “application” of measures? If the intention was to exclude these
matters from the purview of the Treaty, the word “preclude” alone should
have been used, and not preceded by the word “not”. To say that “the
present Treaty shall not preclude the application of measures” would
amount to saying that the present Treaty expressly sanctions the applica-
tion of measures such as those mentioned in subclauses (c) and (d). This
ambiguity in clause 1 of Article XXI of the Treaty has to be read with the
Counter-Memorial of the United States to get the intention of the Party,
which is that such measures as specified in subclauses (c) and (d) are
altogether excluded from the purview of the Treaty. However, this infer-
ence does not appear to be borne out by the use of the words “not preclude
the application of measures”. The question therefore arises whether the
Court has jurisdiction in relation to the interpretation and application of
Article XXI, which is an integral part of the Treaty ; or whether it has no

59
448 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NAGENDRA SINGH)

jurisdiction because the intention of one of the Parties was to exclude from
the purview of the Treaty items (c) and (d) of clause 1 of the said Article. In
this context it is indeed significant that the jurisdictional clause of Article
XXIV of the Treaty, does not specify the exclusion of Article XXI from the
Court’s jurisdiction. If the intention of both Parties was to exclude from
the Court’s purview that aspect of the Treaty which relates to clause 1 of
Article XXI, a provision to that effect would have been helpful even if it is
not regarded as strictly necessary for implementing that purpose. How-
ever, as stated before, it will be for the Court to decide on this aspect when
it proceeds to the next phase of the case.

(iii) A noteworthy feature of the jurisdiction based on the 1956 Treaty,
established under Article 36, paragraph 1, of the Statute, is that it is not
subject to the multilateral treaty reservation of the United States which is
applicable to the Court’s jurisdiction under the Optional Clause of Article
36, paragraph 2, of the Statute. Thus under the Treaty basis the Court
would be free to apply for purposes of interpretation and application of the
Treaty the whole sphere of international law, as defined in Article 38 of the
Statute, namely both customary and conventional law as well as the gen-
eral principles of international law (vide Art. 38, paras. (a), (b} and (c) of the
Statute). On the other hand, the multilateral treaty reservation operating in
relation to the Court’s jurisdiction based on the Optional Clause under
Article 36, paragraph 2, of the Statute would confine the applicable law for
purposes of adjudication of the dispute to customary law as well as the
general principles of international law (Art. 38, para. 1 (b) and (c)) and not
to conventional treaty law (Art. 38, para. 1 (aj), unless State Parties
affected by the decision of the Court were also present in the proceed-
ings. |

However, I do fully endorse the conclusion reached by the Court that the
multilateral treaty reservation of the Respondent does not possess “an
exclusively preliminary character” and remains inapplicable at this juris-
dictional stage of the case, and hence under Article 79, paragraph 7, of the
Rules, the Court has affirmed its own jurisdiction under Article 36, para-
graph 2, of the Statute and proceeded to fix time-limits for the further
proceedings on the merits of the case. In short, the Court has held that the
multilateral treaty reservation of the United States has not barred its
jurisdiction for the simple reason that at this stage it is not possible to name
with any precision or firmness the States whose presence is necessary to
enable the Court to proceed further with the case. In this connection it is
worth pointing out that there are several States which have made reser-
vations of the “Vandenberg” type which is described by the Court as the
multilateral treaty reservation of the United States added to its Declara-
tion of 1946 under Article 36, paragraph 2, of the Statute. Proviso “(c)” of
the United States Declaration which embodies the multilateral treaty
reservation provides that the United States acceptance of the Court’s
compulsory jurisdiction shall not extend to:

“disputes arising under a multilateral treaty, unless (1) all parties to

60
449 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NAGENDRA SINGH)

the treaty affected by the decision are also parties to the case before the
Court, or (2) the United States of America specially agreed to juris-
diction...” (emphasis added).

The key words of the aforesaid reservation are “affected by the deci-
sion”, which deprive the reservation of its preliminary character because at
the present jurisdictional stage it is not possible to come to any conclusion
as to which, if any, of the States parties to a multilateral treaty would be
affected by the decision of the Court. It is indeed significant to observe
here that the same observation could not be made in relation to the other
Vandenberg-type reservations such as those made by India and the Phi-
lippines. The reservation made by India on 18 September 1974 is to the
effect that the Government of India accepts the jurisdiction of the Court
over all disputes other than :

“(7) disputes concerning the interpretation or application of a mul-
tilateral treaty unless all the parties to the treaty are also parties
to the case before the Court or Government of India specially
agree to jurisdiction”.

The reservation of the Philippines, made on 18 January 1972, is similarly
worded, stating that the Court’s jurisdiction would not extend to any legal
dispute

“(d) arising under a multilateral treaty, unless (1) all parties to the
treaty are also parties to the case before the Court, or (2) the
Republic of the Philippines specially agrees to jurisdiction”.

It will appear from the wording of the reservations of India and the
Philippines that they both clearly maintain their essentially preliminary
character and would therefore unambiguously act as a bar to the jurisdic-
tion of the Court at the very start. This would be so because their meaning
is clear and the application is simple and straightforward, as opposed to the
Vandenberg reservation of the United States type which poses several
problems concerning the determination of “States affected by the decision
of the Court”. The first question that arises relates to who is to judge which
States are affected by the decision of the Court ? Is it to be the decision of
the Respondent — the United States — which made the reservation, in
which event if would appear to take the objections of the Connally reser-
vation, or is it to be left to the States concerned who regard themselves as
affected by the decision of the Court, or is it for the Court itself to decide ?
The reservations of India and the Philippines do not pose such problems
and cannot be described as “not exclusively preliminary” so as to be caught
by the provisions of Article 79, paragraph 7, of the Rules of Court, which
are found applicable here in relation to the United States reservation to
render it ineffective.

61
450 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NAGENDRA SINGH)

It may be observed that the words used by a State in making a reser-
vation under Article 36, paragraph 2, of the Statute must be such as clearly
and unequivocally to spell out the application of the reservation in a
straight and simple manner and not raise questions which are ambiguous
and therefore create confusion as to the intention of the State making the
reservation. The Vandenberg reservation of the United States, by the use of
the words “States parties to a treaty affected by the decision”, has intro-
duced an element which spells ambiguity in the application of the reser-
vation inasmuch as the Court is left with no option but to conclude that the
said reservation cannot act as a bar to the jurisdiction of the Court at this
stage of the case. It is quite clear that the decision of the Court at the
present stage is not even in sight. The merits of the case have to be argued
first by the Parties and at this stage it is not even known which multilateral
treaties will have to be invoked by the Court’s decision, and hence the
inherent difficulty in applying the said United States reservation at the
present phase of the case. The Court has therefore been indeed correct in
coming to the conclusion that the Vandenberg reservation of the Respon-
dent is “not exclusively preliminary” and hence cannot debar the Court
today as it proceeds to pronounce its jurisdiction in the case.

(iv) Another helpful feature of the 1956 Treaty-based jurisdiction of the
Court under Article 36, paragraph 1, of the Statute is that it compels the
Parties to come to the Court, invoking legal principles and adopting legal
procedures which would helpfully place legal limits to the presentation of
this sprawling dispute, which could otherwise easily take a non-legal
character by including political issues and thus raising the problem of
sorting out what is justiciable as opposed to non-justiciable matters being
brought before the Court. Invoking the Treaty base would indeed help to
specify and legally channelize the issues of the dispute. For example, the
Applicant will have to present specific violations of the provisions of the
Treaty, thus involving their interpretation and application in the adjudi-
cation of the dispute. Thus, while the Treaty would help the judicial
process to run on the right legal lines, the jurisdiction of the Court under
the Optional Clause could possibly open the door to limitless considera-
tions, presenting problems in adjudication.

(v) There is also the objection raised by the United States which relates
to the pleadings of Nicaragua inasmuch as the oral hearings before the
Court do not bring out the jurisdiction of the Court based on the Treaty of
1956, except by way of a single line in which Nicaragua’s Agent mentions
this Treaty in very bald terms. The result has been that the United States,
too, in the oral hearings has totally ignored the Treaty because it had not
been gone into by Nicaragua. Furthermore, Nicaragua has not mentioned
the Treaty of 1956 in its Application but has inserted a clause reserving the
right to supplement the Application of 9 April 1984 or to amend it at a later
stage. Nicaragua has relied on this clause, and in its written Memorial
dated 30 June 1984 has stated that it “respectfully requests the Court to

62
451 MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. NAGENDRA SINGH)

consider that Nicaragua is exercising the right to invoke the Treaty of
Friendship, Commerce and Navigation of 1956 between Nicaragua and
the United States” (Nicaragua’s Memorial, para. 164, note 3). On that
basis Nicaragua has in its Memorial devoted Chapter II, paragraphs
163-175, to the aforesaid Treaty, attempting to establish the jurisdiction of
the Court under Article 36, paragraph 1, of the Statute. As a result the
United States Counter-Memorial deals with this Treaty at length and
answers the points that have been raised by Nicaragua (Chap. II, paras.
167-183, of the United States Counter-Memorial). In short, while the oral
hearings have almost totally neglected the Treaty as a base of jurisdiction,
the Parties have properly dealt with this aspect in the Memorial and the
Counter-Memorial. It is felt that Nicaragua, having reserved the right in its
Application to supplement or amend it, was in a legal position to invoke
the Treaty in its Memorial. Again, as both the Applicant and the Respon-
dent have dealt with the jurisdiction of the Court as based on the Treaty in
the written pleadings, it was not possible for the Court to ignore that base
in its calculations in search of its own jurisdiction. No tribunal can afford
to ignore the written pleadings and to pay sole attention to the oral
hearings. In fact, both the written pleadings and the oral hearings consti-
tute the right and left foot in the presentation of the case and the Court
would therefore be justified in relying on the Treaty-basis of the jurisdic-
tion since it has been pleaded by both the Parties at length in the written
proceedings. It could perhaps be argued that the neglect of the Treaty in
the oral hearings should have provoked a question from the Court so that
the Parties were not taken by surprise as to the Court’s reliance on the legal
validity of the base of its jurisdiction provided by the Treaty. However,
these can hardly be said to be valid reasons preventing the Court from
relying on the Treaty, which, as stated earlier, has been fully discussed by
both the Parties in their written pleadings.

It is in view of the aforesaid reasons that I have come to the conclusion
that the jurisdiction of the Court as based on the Treaty of 1956 is clear,
convincing and reliable.

(Signed) NAGENDRA SINGH.

63
